                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

J.P. MORGAN SECURITIES LLC,                  )
                                             )   CIVIL ACTION NO.        1:19-cv-4163-TWP-MPB
                   Plaintiff,                )
                                             )
       v.                                    )
                                             )
ERIK W. WEISS,                               )
                                             )
                   Defendant.                )

                           DECLARATION OF SUSAN A. CHIPPS

              SUSAN A. CHIPPS, under penalty of perjury, declares and says:

              1.      I am an adult, over 18 years of age, and am competent to provide this

sworn Declaration. Except as to those matters stated on information and belief, I have personal

knowledge of the facts below and would testify to them in Court if called upon to do so.

              2.      I am an Executive Director for plaintiff J.P. Morgan Securities LLC

(“JPMorgan” or “Plaintiff”). I am a Market Director for JPMorgan’s Chase Wealth Management

division, and maintain an office in Fort Wayne, Indiana. I have been employed by JPMorgan

and its predecessors-in-interest for approximately 15 years. I have been in my present position

as a Market Director for Chase Wealth Management for approximately six years. I am the

Market Director for the Northern Indiana Market, which includes approximately 35 branch

offices, and have been for the past six years. I also am currently the Market Director for the

Western Indiana Market, which includes approximately 33 branch offices, and have been for

approximately three months. I submit this Declaration in support of JPMorgan’s application for

a Temporary Restraining Order and a Preliminary Injunction against defendant Erik W. Weiss

(“Weiss” or “Defendant”). In preparation for this Declaration, I have reviewed Defendant’s
employment files and other documents. Except as to those matters stated on information and

belief, I have personal knowledge of the facts set forth below.

                                     Preliminary Statement

               3.     This dispute arises out of Defendant’s departure from JPMorgan on

September 13, 2019, and the immediate commencement of his employment with Raymond

James & Associates, Inc. (“Raymond James”). At the time of his resignation, Defendant was a

Private Client Advisor in one of JPMorgan’s branch offices in Indianapolis, Indiana, which is a

branch I oversee as part of the Western Indiana Market.

               4.     Since Defendant’s resignation from JPMorgan and upon joining his new

firm, Raymond James, JPMorgan has learned that Defendant is engaging in aggressive

solicitation of JPMorgan clients, and disparaging JPMorgan in the process.

               5.     Since Defendant has resigned from JPMorgan and joined Raymond James,

JPMorgan employees have spoken with many of the clients that Defendant was assigned to

service during his JPMorgan employment, several of whom have informed JPMorgan that

Defendant has contacted and solicited them since his departure from JPMorgan. Such clients

have confirmed that Defendant has contacted them not simply to announce his change in

employment, but is actively soliciting their business on behalf of Raymond James.

               6.     Specifically, JPMorgan has learned that Defendant is soliciting JPMorgan

clients, primarily through phone calls and text messages to clients on their personal cell phones,

in an effort to induce them to do business with him at Raymond James. At least three clients

have informed JPMorgan that they received calls from Defendant in which Defendant asked to

meet with them to discuss Raymond James or asked them to transfer their accounts to him at




                                                 2
Raymond James. Moreover, one of those clients informed JPMorgan that he felt “pressured” by

Defendant to meet with him and transfer his account to Defendant at Raymond James.

               7.     In one instance, a JPMorgan client informed the firm that after the client

declined Defendant’s request that they meet to discuss doing business, Defendant asked the

client to call him and report back to him everything JPMorgan had to say. At least one other

client reported a similar experience, in which Defendant requested that the client call him to

update him on what JPMorgan is telling the client. On information and belief, Defendant

intended to use this information in his continued solicitation of JPMorgan clients.

               8.     In addition, to aid in his solicitation efforts, Defendant is making

disparaging comments about JPMorgan to JPMorgan clients. A JPMorgan client informed the

firm that during Defendant’s solicitation call to the client, Defendant said that JPMorgan has

inferior products to that of Raymond James and that JPMorgan management limits the products

that can be can to offered to clients. On information and belief, Defendant is making such false

and disparaging statements in an effort induce the JPMorgan clients to transfer their accounts and

assets from JPMorgan to him at Raymond James.

               9.     In addition to improperly soliciting JPMorgan clients, on information and

belief, Defendant improperly took with him to Raymond James JPMorgan’s confidential client

information, including contact information such as cell phone numbers, which, on information

and belief, are generally not publicly available, and without which he would have been unable to

immediately commence calling and soliciting JPMorgan clients upon his resignation.

               10.    Unfortunately, it appears that Defendant’s improper solicitation efforts

have proved successful, as approximately 40 JPMorgan clients formerly serviced by Weiss have




                                                 3
already transferred their accounts to him at Raymond James, with a total of more than $27

million in assets.

               11.    Based on my review of JPMorgan’s records kept in the normal course of

business, at the time he left JPMorgan, Weiss serviced approximately 600 JPMorgan

clients/households, the substantial majority of which were either pre-existing JPMorgan clients at

the time they were assigned to Weiss, or were developed by Weiss at JPMorgan. The clients

whom JPMorgan had assigned to Weiss to service had a total of approximately $197 million in

total assets under management. Weiss now seeks to improperly induce such JPMorgan clients to

follow him to Raymond James.

               12.    Plaintiff JPMorgan is a member firm of the Financial Industry Regulatory

Authority (“FINRA”).      I am familiar with the facts and circumstances of Defendant’s

employment with, and resignations from, JPMorgan. To begin with, I am familiar with the client

accounts that they were assigned to service. Additionally, I am familiar with the relevant

documents, including Defendant’s employment agreements, JPMorgan’s Code of Conduct, as

well as Defendant’s employment records, registration and licensing forms, compliance records,

and assorted other documents related to his employment with JPMorgan.

                                      Factual Allegations

               13.    JPMorgan provides traditional banking, investment, and trust and estates

services in the Indianapolis area through its Chase Wealth Management branch offices. Unlike

traditional brokerage firms (where clients are serviced almost exclusively by one financial

advisor), JPMorgan’s Chase Wealth Management adopts a team approach.

               14.    As the Market Director, I directly supervised Defendant at the time of his

resignation.




                                                4
               15.     Based on my review of JPMorgan records kept in the normal course of

business, Weiss commenced employment with JPMorgan or its predecessors in or about January

2007, when he joined Chase Investment Services Corp. (“Chase Investment”), then a registered

broker-dealer, and an affiliate of JPMorgan, and entered into a Chase Investment Services Corp.

Supervision, Arbitration, Confidentiality and Non-Solicitation Agreement (the “2007 Non-

Solicitation Agreement”), which contains provisions prohibiting him from soliciting the firm’s

clients for a one year period after the termination of his employment and requiring him to

maintain the confidentiality of the firm’s confidential and proprietary business and client

information. A true and accurate copy of the 2007 Non-Solicitation Agreement is annexed

hereto as Exhibit A.    Effective October 1, 2012, Chase Investment merged with and into

JPMorgan, with JPMorgan being the surviving legal entity.

               16.     In 2013, Defendant was promoted to a Private Client Advisor and entered

into a Chase Wealth Management Supervision, Arbitration, Confidentiality and Non-Solicitation

Agreement with JPMorgan (the “2013 Non-Solicitation Agreement”). A true and accurate copy

of the 2013 Non-Solicitation Agreement is annexed hereto as Exhibit B. The 2013 Non-

Solicitation Agreement also contains provisions prohibiting Defendant from soliciting JPMorgan

clients for a period of one year after the termination of his employment and requiring him to

maintain the confidentiality of JPMorgan’s confidential and proprietary business and client

information.

               17.     At the time of his resignation, Weiss was a Private Client Advisor.

JPMorgan Chase Bank, N.A. (“Chase Bank”), an affiliate of JPMorgan, 1 referred its bank clients

to Defendant, in his capacity as a Private Client Advisor for Chase Wealth Management, in order


1
  For convenience, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC sometimes
collectively are referred to herein as JPMorgan.


                                               5
for him to build JPMorgan’s relationship with such clients. Defendant sat at his desk at a Chase

Bank branch and was introduced to hundreds of existing bank customers (with or without

investment accounts) to offer and provide access to investment opportunities through Chase

Wealth Management. As a Private Client Advisor, Defendant was not expected to engage in

cold calling or attempt to build a client base independent of referrals from JPMorgan. The

substantial majority of the clients Defendant serviced at JPMorgan were assigned or referred to

him by JPMorgan.

               18.    As indicated above, JPMorgan gave Defendant the substantial majority of

the clients he was servicing at the time of his resignation. Based on my review of JPMorgan

records kept in the normal course of business, these clients assigned to Defendant were pre-

existing JPMorgan clients who were reassigned to Defendant, were long-term Chase Bank

clients who were referred to Defendant, or were developed by JPMorgan at the time they were

assigned to Defendant.

               19.    Upon information and belief, JPMorgan has invested substantial time and

money, totaling millions of dollars, to acquire, develop and maintain its clients over many years.

It is with great difficultly, and only after a great expenditure of time, money and effort, that

JPMorgan was able to acquire its existing clients, and JPMorgan spends substantial resources in

gaining knowledge about its clients and protecting the privacy of such information. JPMorgan

clients typically remain with and continue to be serviced by the firm, regardless of whether the

Private Client Advisor or other team members resign or leave JPMorgan.               But for his

employment with JPMorgan, Defendant would not have had any contact with the substantial

majority of the clients the firm assigned or referred to him and whom he is now soliciting.




                                                6
              20.     As part of his official duties at JPMorgan, Defendant had access to

extensive confidential financial records and information about JPMorgan’s clients, including

information about each client’s investment and trust and estates needs. As explained in further

detail below, such information – which is not publicly available, and cannot be easily duplicated

– is proprietary and valuable, and would be especially useful to a competitor such as Raymond

James.

            Defendant’s Employment Agreements and Obligations to JPMorgan

              21.     As noted above, Defendant entered into multiple agreements with

JPMorgan or its predecessors during his employment that contain non-solicitation and

confidentiality provisions. See Exhibits A and B

              22.     On information and belief, although Defendant had some limited prior

industry experience before joining JPMorgan or its predecessors, Defendant brought no clients

with him to JPMorgan. In fact, the “Attachment A” to Defendant’s 2013 Non-Solicitation

Agreement is blank in the section for listing pre-existing relationships that he is bringing with

him to JPMorgan, which is consistent with my understanding that Defendant brought no clients

with him to JPMorgan.

              23.     Defendant also had access to and is bound by JPMorgan’s Code of

Conduct, which is made available to all employees on the JPMorgan intranet, as it was updated

from time to time. The Code of Conduct has similar confidentiality provisions to those in

Defendant’s non-solicitation agreements with JPMorgan. A true and correct copy of relevant

sections of JPMorgan’s Code of Conduct, including Section 3.6, and the related policy link

entitled “Responsibilities of Former Employees,” is attached hereto as Exhibit C.




                                                7
               24.    JPMorgan requires employees to annual affirm electronically their

agreement to comply with the Code of Conduct. A true and correct copy of Defendant’s

affirmation to adhere to the Code of Conduct for the most recent acknowledgment cycle is

annexed hereto as Exhibit D.

               25.    Defendant was provided with significant benefits related to his

employment, including substantial compensation, office and support facilities, underwriting,

research, brokerage operations and health insurance.

                            JPMorgan’s Confidential Information

               26.    During the course of his employment by JPMorgan, Defendant had access

to highly confidential JPMorgan client information in addition to other financial and trust and

estate information that is confidential and proprietary to JPMorgan. JPMorgan’s client files

contain confidential financial information, including client identity, address, telephone numbers,

transactional history, tax information, personal financial data, banking information and

investment objectives, among other confidential and proprietary data.         Defendant had no

interaction with the substantial majority of the clients he serviced at JPMorgan (and no

knowledge of any of their confidential information) until he started working at JPMorgan or its

predecessors. As indicated above, this information has been collected at great expense to the

firm, is not easily duplicated, and would be extremely valuable to a competitor.

               27.    A critical factor to JPMorgan’s continued success is its relations with its

clients and advisors. JPMorgan has built the loyalty of its client base through many years of

effort and has invested substantially in building JPMorgan’s goodwill.         JPMorgan spends

substantial resources in terms of time, effort and money annually to provide programs and




                                                8
support to its Chase Wealth Management employees, including Defendant, for them to use to

obtain and build relationships with its clients.

               28.     JPMorgan’s records concerning its clients are not available from other

sources and have been created and updated for a period of many years based on JPMorgan’s

relationship with its clients. JPMorgan has invested substantial corporate resources to develop

and maintain its client information. The substantial majority of the JPMorgan clients that

Defendant serviced was developed by JPMorgan at great expense and over a number of years.

JPMorgan’s client list is the lifeblood of its business and the expenditures incurred by JPMorgan

in obtaining its clients include the millions of dollars spent by JPMorgan every year on national

and local advertising and marketing, the millions of dollars it costs to train JPMorgan’s

employees, and the many other expenditures JPMorgan incurs in maintaining its goodwill in the

industry.

               29.     JPMorgan has also expended significant resources to service its clients,

the substantial majority of whom were assigned or referred to Defendant by JPMorgan. These

resources include millions of dollars a year JPMorgan spends for sales support staff, clearing

services, operations personnel, systems and support, management and compliance supervision,

salaries, annual registration fees, computer services and equipment, phone, mail, research,

literature, seminars, trade and other professional news publications, promotional events,

securities research and analysis, and other services. JPMorgan has borne the entire expense of

these services and activities as well, with no financial contribution from Defendant.

               30.     JPMorgan employs reasonable efforts to maintain the confidentiality of its

client records. Specifically, access to the records is restricted to those employees whose jobs

require them to refer to this information, duplication of the records is prohibited and there are




                                                   9
constant reminders about the confidential nature of the information contained on the records.

Employees such as Defendant must maintain client information as strictly confidential. These

instructions are confirmed in the various agreements and policy manual provisions referenced

above.

               31.    On September 13, 2019, the same day that Defendant resigned, JPMorgan

sent a letter to Defendant’s counsel to remind Defendant of his contractual obligations to

JPMorgan, and included a copy of his 2013 Non-Solicitation Agreement. A true and correct

copy of the September 13, 2019 letter (without attachments) is attached hereto as Exhibit E.

                                   Defendant’s Misconduct

               32.    As noted above, Defendant abruptly resigned from JPMorgan on

September 13, 2019 and immediately joined Raymond James. After joining Raymond James,

Defendant has engaged in misconduct, including prohibited solicitation of JPMorgan clients.

               33.    Since his resignation from JPMorgan and upon joining Raymond James,

JPMorgan has learned that Defendant is engaging in aggressive solicitation of JPMorgan clients,

and making disparaging remarks about JPMorgan to aid in his solicitation efforts.

               34.    Since Defendant has resigned from JPMorgan and joined Raymond James,

JPMorgan employees have spoken with many of the clients that Defendant was assigned to

service during his JPMorgan employment, several of whom have informed JPMorgan that

Defendant has contacted and solicited them since his departure from JPMorgan.

               35.    Defendant is calling JPMorgan clients not only to announce his new

employment, but is requesting meetings with such clients to discuss doing business with him at

Raymond James.




                                               10
               36.    Specifically, JPMorgan has learned that Defendant is soliciting JPMorgan

clients, primarily through phone calls and text messages to clients on their personal cell phones,

in an effort to induce them to do business with him at Raymond James. At least three clients

have informed JPMorgan that they received calls from Defendant in which Defendant asked to

meet with them to discuss Raymond James or asked them to transfer their accounts to him at

Raymond James. Moreover, one of those clients informed JPMorgan that he felt “pressured” by

Defendant to meet with him and transfer his account to Defendant at Raymond James.

               37.    In addition, to aid in his solicitation efforts, Defendant is disparaging

JPMorgan to JPMorgan clients and is essentially using the same script to try to convince

JPMorgan clients to meet with him, by telling clients that: (i) JPMorgan has inferior products to

that of Raymond James, and (ii) JPMorgan management limits the products that can be can to

offered to clients. On information and belief, Defendant is making such false and disparaging

statements in an effort induce the JPMorgan clients to transfer their accounts and assets from

JPMorgan to him at Raymond James.

               38.    In addition to improperly soliciting JPMorgan clients, on information and

belief, Defendant improperly took with him to Raymond James JPMorgan’s confidential client

information, including contact information such as cell phone numbers, which, on information

and belief, are generally not publicly available, and without which he would have been unable to

immediately commence calling and soliciting JPMorgan clients upon his resignation.

               39.    Defendant’s misconduct is highly disruptive to JPMorgan’s ability to

conduct business in a stable manner and to maintain JPMorgan’s goodwill with its clients. To

date, approximately 40 JPMorgan clients formerly serviced by Defendant have already moved




                                               11
